IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


PAUL WELSH,                             : No. 551 EAL 2016
                                        :
                 Petitioner             : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court
                                        :
           v.                           :
                                        :
                                        :
NATIONAL RAILROAD PASSENGER             :
CORPORATION A/K/A AMTRAK,               :
                                        :
                 Respondent             :


                                   ORDER



PER CURIAM

     AND NOW, this 2nd day of May, 2017, the Petition for Allowance of Appeal is

DENIED.